DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 8-21 are pending in this application. Claim 7 has been cancelled.

Response to Arguments
 Applicant’s arguments regarding the 35 USC § 101 rejections have been fully considered but are not persuasive. The amendments made to the claims are still directed to an abstract idea as the amendments are still directed to an insignificantly post-solution activity as indicated below.  Instead of a phraseology of “to cause…” consider a positively recited step of :
executing, by the group of processing agents, the group of tasks in accordance with the task priority of each task of the group of tasks….

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 8-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In adhering to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Step 1 is directed to determining whether or not the claims fall within a statutory class. Herein, the claims fall within statutory class of process, machine or manufacture. Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101. 
With Step 1 being directed to a statutory category, 2019 PEG flowchart is directed to Step 2. Step 2 is a two prong inquiry. Prong one considers whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). In this case independent claims 1, 9, and 15 recite mental processes as applied to mathematical calculations. Since the claims are directed toward a judicial exception, analysis flows to prong two. Prong two considers whether the judicial exception is integrated into a practical application. In this case, the judicial exception is not integrated into a practical application because the claim language merely describe steps of collecting data and performing mathematical calculations and fail to describe an improvement to the functioning of a computer or other technical field. For example, claim 1 recites 
	“selecting, from the first plurality of tasks, a second plurality of tasks that comprises the respective 
	receiving, based on multiple requests for a group of tasks from a group of processing agents, a 	single request for the group of tasks; 
	determining, based on the single request and a respective originator of 	each task of the second 	plurality of tasks, the group of tasks from the second plurality of tasks; 
	determining, based on the respective originator of each task of the second plurality of tasks and a 	task dependency associated with each task of the group of tasks, a task priority of each task of the group of 	tasks; and 
	sending, based on the task priority of each task of the group of tasks, to the group of processing 	agents, the group of tasks to cause the group of processing agents to executed the group of task in accordance with the task priority of each task of the group of tasks”

These steps describe a mental process and mathematical calculations without reciting an application to an improvement. For example, claim 1 does not use execute the prioritized tasks for any application to an improvement.  Independent claims 9 and 15, while not identical, include similar language and are rejected for the same reasons.
	Since the claims are directed to the determined judicial exception, the analysis flows to Step 2B. Therein, the elements and combination of elements are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It is noted here that the elements should be considered both individually and as an ordered combination. In this case, the process, machine and manufacture each at most comprise a system comprising one or more computers, one or more storage devices, and a non-transitory computer readable medium. Taken individually, each are generically recited and thus does not add significantly more to the respective limitations. Taken as an ordered combination, the limitations are directed to limitations referenced in Alice Corp. (also called the Mayo test) that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that See MPEP 2106.05(g); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93)). Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Dependent claims 2-6, 8, 10-14, and 16-21 do not cure the deficiencies of independent claims 1, 9, and 15 and are rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner